Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendments filed on March 24, 2022 and April 8, 2022.
Claims 1-15 are currently pending in the application, and are considered in this Office action, with claims 1-6, 8-12, 14-15 amended.
Applicant’s amendments to Title and Abstract have overcome the objections set forth in the previous Office action mailed on December 24, 2021. 
The rejection of claims 1-4, 9, 12, 14-15 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s amendments.
Because claims have been amended, the rejection of those claims and their dependent claims has been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant’s arguments have been considered but are moot because of new ground of rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “a valve comprising…an opening/closing part rotatably coupled to the rotation shaft… configured to be rotated from a closed position to an open position”, “a weight part rotatably coupled to the rotation shaft”. It is not clear whether the opening/closing part and the weight part are independent components, each being independently rotatably coupled to the rotation shaft, or are rotatably coupled to the rotation shaft such that they are rotating together as a unit. As a result, one of ordinary skill in the art cannot be reasonably apprised of the metes and bounds of the invention. Based on originally filed specification, it appears that the latter, i.e. the opening/closing part and the weight part are fixedly connected and rotate together. Further it is not clear where the opening/closing part is positioned, and what the open and closed positions of the opening/closing part are. For the purpose of this examination it is interpreted as “a valve rotatably coupled to a rotation shaft, the valve comprising an opening/closing part and a weight part, wherein the opening/closing part is arranged within the flow passage and is configured to be rotated from a closed position to close the flow passage to an open position to open the flow passage by blowing of the blowing fan, and wherein the weight part is positioned on an opposite side of the rotation shaft from the opening/closing part in the rotation region and is configured to return the opening/closing part to the closed position from the open position. A correction and/or clarification is required. This rejection affects claims dependent on claim 1.
Claim 2 recites “the opening/closing part is further configured to be rotated in the flow passage about the rotation shaft”, while claim 1 recites “an opening/closing part … configured to be rotated from a closed position to an open position”. The meaning of “further configured” is not clear, i.e. whether the configuration recited in claim 2 requires additional structural features than the configuration recited in claim 1. It appears that the functionalities recited in claims 1 and 2 required the same structural configuration of the opening/closing part. For the purpose of this examination it is interpreted as “the opening/closing part is configured to be rotated“. A correction and/or clarification is required. This rejection affects claims dependent on claim 2.
Claim 15 recites “the valve is disposed in the flow passage to be rotated to a side by blowing of the blowing fan when the blowing fan is driven so that the flow passage is opened, and to be rotated to an opposite side”. Since the weight part is a part of the valve and is positioned in the rotation region that is separate from the flow passage, as recited in claim 1, it is not clear how the valve can be disposed in the flow passage.  Further, it is not clear sides of what element are recited in the claim. For the purpose of this examination it is interpreted as the opening/closing part is disposed in the flow passage to be rotated to a side of the flow passage by blowing of the blowing fan when the blowing fan is driven so that the flow passage is opened, and to be rotated to an opposite side of the flow passage by a center of gravity of the valve when driving of the blowing fan is finished so that the flow passage is closed”.

Allowable Subject Matter
Claims 1-15 are rejected under 35 U.S.C. § 112(b). However, the claims would be allowable if the claims are amended to overcome the 35 U.S.C. § 112(b) rejections.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art of record is Hiroshi (JP 2003-180599 A), lwanaga (US 2009/0095330 A1), lwanaga (JP 2008-253544 A), Park (KR 2012-0112993 A). The prior art of record fails to teach or suggest fairly alone or in combination the dishwasher comprising, inter alia, a valve rotatably coupled to a rotation shaft, the valve comprising an opening/closing part and a weight part, wherein the opening/closing part is arranged within the flow passage and is configured to be rotated from a closed position to close the flow passage and an open position to open the flow passage by blowing of the blowing fan, and wherein the weight part is positioned on an opposite side of the rotation shaft from the opening/closing part in the rotation region that is separate from the flow passage and is configured to return the opening/closing part to the closed position from the open position. Such valve arrangement enables the opening/closing part to be easily rotated even when the pressure of the wind generate from the blowing fan is small, allows to be less affected by gravity when the valve is rotated, so that the opening/closing part may be easily returned to its original position, and allows to increase flow capacity of the flow passage while not limiting the rotation of the weight part. See Applicant's US PGPUB 2021/0015338 A1 at paras [0092], [0093], [0099].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711

/Joseph L. Perrin/Primary Examiner, Art Unit 1711